United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0443
Issued: May 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 20, 2016 appellant filed a timely appeal from a July 27, 2016 merit
decision and September 14, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish bilateral
hand, finger, and arm conditions causally related to factors of her federal employment; and
(2) whether OWCP properly denied appellant’s request for further merit review of her claim
under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence with her appeal. The Board’s jurisdiction is limited to reviewing the
evidence that was before OWCP at the time it issued its final decision. Therefore, this additional evidence cannot be
considered by the Board. 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that a physician’s medical report she submitted in support
of her request for reconsideration was not duplicative. She maintains that the physician used the
same date for the report as his previously submitted report, but provided a different opinion on
causal relationship.
FACTUAL HISTORY
On June 20, 2016 appellant, then a 56-year-old workers’ compensation claims examiner,
filed an occupational disease claim (Form CA-2) alleging that on June 2, 2016 she first became
aware of her bilateral hand and right arm conditions and first realized that her conditions were
caused by her federal employment. She claimed that the left little and middle fingers, and left
thumb locked while typing at work and that a cyst had formed on the top of her left fourth finger.
Appellant also noted problems with her right arm and hand.
By letter dated June 22, 2016, OWCP advised appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its questionnaire.
On July 19, 2016 appellant responded to OWCP’s development questionnaire. She
indicated that she worked as a claims examiner for almost 18 years at the employing
establishment and, over the years, she experienced problems with her hands due to performing
repetitive motion activities which included typing more than eight hours a day, writing, and
pushing and lifting case files. Appellant noted that, for the past year, the work volume was
unusual and excessive for each examiner compared to previous years which caused her to
excessively use her hands on a regular basis. She experienced sharp pain, cramping, and locking
of both hands and forearms. Appellant ignored her symptoms and continued to work until her
fingers locked while typing a decision. She related that her symptoms had existed for a few
years, but had recently worsened. Appellant sought medical attention for her symptoms. She
maintained that she had no prior left hand injury and her only activity outside of work was
making crafts maybe once a year during winter months.
In a July 20, 2016 report, Dr. Michael G. Ward, an attending Board-certified family
practitioner, noted that appellant had been under his care for many years. He saw her on July 12,
2016 when she complained of sharp shooting pain and paresthesias of her hands and fingers
radiating to her forearms and the locking of her thumbs and third and fifth fingers for the past
month. Dr. Ward noted appellant’s initial treatment. He further noted that she described her
work duties, which included manual typing and writing, and believed that her recent workload
had increased significantly which contributed to her symptoms. Dr. Ward provided results on
examination and diagnosed bilateral de Quervain’s tenosynovitis and right third and fifth trigger
fingers. He advised that these conditions could occur with the described work duties.
In a July 27, 2016 decision, OWCP denied appellant’s occupational disease claim. It
found that Dr. Ward’s July 20, 2016 report failed to provide a rationalized medical opinion
sufficient to establish causal relationship between her diagnosed hands and right finger
conditions and the established factors of employment.
OWCP received a duplicate copy of Dr. Ward’s July 20, 2016 report.

2

On September 6, 2016 appellant requested reconsideration.
By decision dated September 14, 2016, OWCP denied further merit review of appellant’s
claim. It found that her request for reconsideration neither raised substantive legal questions, nor
included new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.5
ANALYSIS -- ISSUE 1
OWCP accepted as factual that appellant performed the work duties of a workers’
compensation claims examiner, which involved typing, writing, and pushing and lifting case
files. The Board finds, however, that the medical evidence of record is insufficient to establish
bilateral hand, finger, and arm conditions caused or aggravated by the accepted work factors.
Dr. Ward’s July 20, 2016 report noted appellant’s description of her accepted work
factors. He examined her and diagnosed bilateral de Quervain’s tenosynovitis and right third and
fifth trigger fingers. Dr. Ward maintained that the diagnosed conditions could occur with the
work duties as described by appellant. However, he did not provide a probative, rationalized
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

3

opinion regarding whether the accepted work factors caused a personal injury.6 Dr. Ward did not
sufficiently explain the reasons why, medically, appellant would have sustained bilateral hand
and right finger injuries due to typing, writing, and pushing and lifting case files at work.
Furthermore, his opinion is not expressed to a reasonable degree of medical certainty, but rather
is speculative in nature, and therefore cannot establish causal relationship.7
The Board finds that appellant has failed to submit rationalized medical evidence
sufficient to establish that she sustained bilateral hands, fingers, and arms injuries causally
related to the established employment factors. Appellant, therefore, did not meet her burden of
proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.8 Section 10.608(b) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).9 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.10 Section 10.608(b) provides that when a request for
reconsideration is timely, but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.11
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for further merit review
of her occupational disease claim. In support of her September 1, 2016 request for
6

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
7

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.608(a).

10

Id. at § 10.606(b)(3).

11

Id. at § 10.608(b).

4

reconsideration, appellant resubmitted the previously reviewed July 20, 2016 report from
Dr. Ward.
In its September 14, 2016 decision, OWCP denied appellant’s request for further merit
review, finding that her request did not raise any substantive legal questions or include new and
relevant evidence. As appellant provided no argument suggesting that OWCP had erroneously
applied or interrupted a specific point of law, advanced no new legal argument, or provided
relevant or pertinent new evidence, the Board finds that OWCP properly denied a merit review
under 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish bilateral
hand, finger, and arm conditions causally related to factors of her federal employment. The
Board further finds, that OWCP properly refused to reopen her case for further merit review of
her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 14 and July 27, 2016 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

